Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.99 Filed 01/22/21 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


STEVEN JOHN WILCOX,

                       Plaintiff,                      Case No. 2:20-cv-183
v.                                                     Honorable Hala Y. Jarbou
J. LANCOUR, et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues the following LMF
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.100 Filed 01/22/21 Page 2 of 24




officials: Grievance Coordinator J. Lancour; Deputy Warden Scott Sprader; Assistant Deputy

Wardens Gregory Schram and Benny Mercier; Correctional Officers John Does ##1 and 2

(Unknown Part(y)(ies) #1); and National Guard Officers Jane Roes ##1 and 2 (Unknown

Part(y)(ies) 2).

                   Plaintiff alleges that, on May 6, 2020, he was confined in segregation at LMF. At

least four individuals wearing face masks, face shields, and gowns appeared at his cell window.

Defendant Unknown Part(y)(ies) #1 (John Doe #1) ordered Plaintiff to back up to the food slot

with his hands behind his back, so that he could be handcuffed. Plaintiff complied. The cell door

was opened, and Defendant Schram ordered Plaintiff to step out of his cell and put his back against

the hallway wall.

                   After Plaintiff complied, Jane Roe #1, believed to be a Michigan National Guard

member, ordered Plaintiff to tilt back his head. Jane Roe #2 then inserted a swab into Plaintiff’s

nostril, allegedly hitting Plaintiff’s nasal-pharangeal passage, causing Plaintiff to gag and his eyes

to burn and water. Plaintiff complains that he did not consent to the test and would not have

consented to it if asked. Although Plaintiff acknowledges that he was not physically forced to

submit to the test, he alleges that he was coerced because any failure to comply would subject him

to disciplinary action and/or the use of force. Plaintiff allegedly suffered for weeks from bloody

nasal discharge, headaches, dizziness, blurred vision, vomiting, and painful nasal passages.

                   On the date of the nasal swabbing, Plaintiff sent a kite to Defendants Sprader and

Mercier, complaining about the incident and demanding that video of the incident be retained for

future investigation and litigation. He received no response. On May 11, 2020, he wrote a

grievance on the issue and sent it to Defendant Lancour. Lancour rejected the grievance as a

challenge to MDOC Director’s Office Memorandum (DOM) 2020-30R, which is non-grievable.



                                                   2
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.101 Filed 01/22/21 Page 3 of 24




Defendant Sprader approved the rejection. Plaintiff alleges that Defendant Sprader had actual

knowledge that Defendant Lancour had a pattern and practice of rejecting grievances or refusing

to process them. He asserts that Defendants violated both prison policy and due process.

                 Plaintiff asserts that Defendants Sprader, Schram, and Mercier knew that the

COVID-19 testing protocol did not comply with MDOC Policy Directive 03.04.105, which

requires consent for medical procedures, and that they violated that policy by forcing him to submit

to testing.     Plaintiff also complains that, by requiring him to be tested, Defendants have

demonstrated deliberate indifference to his right to refuse medical care. He also asserts that

Defendants’ conduct violated his Fourth Amendment right to be free from unreasonable searches

and seizures.

                 Plaintiff’s next series of allegations is general and sweeping. He contends that LMF

policies allow the spoliation of evidence and otherwise deprive him of due process and his right to

access the courts. He also alleges that, as a segregation prisoner, he is not allowed to access state

and federal case law and other research materials necessary to allow him to prosecute other actions

he has filed, ostensibly in violation of his right to access to the courts. In addition, he broadly

states that, since filing his grievance on May 11, 2020, he has

       been subject to numerous and repeated acts of intimidation and reprisals at the
       hands of the defendants, their agents and subordinates, including but not limited to,
       verbal and mental abuse, harassment and ridicule, the denial of basic hyg[i]enic
       necessities, outdoor exercise, denials of photocopy services, legal writer services,
       the destruction of my personal property and impeding and obstructing my access to
       the U.S. mail.

(Compl., ECF No. 1, PageID.8.) Plaintiff contends that Defendants are liable for the alleged

retaliation because such retaliation is foreseeable.

                 Plaintiff seeks declaratory relief, together with compensatory and punitive

damages.


                                                  3
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.102 Filed 01/22/21 Page 4 of 24




        Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to
                                                   4
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.103 Filed 01/22/21 Page 5 of 24




identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Access to the Courts

                Plaintiff alleges that, by rejecting his grievances, Defendants Lancour and Sprader

prevented him from exhausting his grievances and thereby interfered with his right to access the

courts. He also alleges that Defendant’s failures to provide legal research and copying and failure

to retain evidence violate his right to access the courts.

                It is well established that prisoners have a constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states

must protect the right of access to the courts by providing law libraries or alternative sources of

legal information for prisoners. Id. at 817. The Court further noted that in addition to law libraries

or alternative sources of legal knowledge, the states must provide indigent inmates with “paper

and pen to draft legal documents, notarial services to authenticate them, and with stamps to mail

them.” Id. at 824-25. The right of access to the courts also prohibits prison officials from erecting

barriers that may impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996,

1009 (6th Cir. 1992).

                An indigent prisoner’s constitutional right to legal resources and materials is not,

however, without limit. In order to state a viable claim for interference with his access to the

courts, a plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also

Talley-Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words,

a plaintiff must plead and demonstrate that the shortcomings in the prison legal assistance program

or lack of legal materials have hindered, or are presently hindering, his efforts to pursue a

nonfrivolous legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413,



                                                    5
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.104 Filed 01/22/21 Page 6 of 24




416 (6th Cir. 1996). The Supreme Court has strictly limited the types of cases for which there may

be an actual injury:

        Bounds does not guarantee inmates the wherewithal to transform themselves into
        litigating engines capable of filing everything from shareholder derivative actions
        to slip-and-fall claims. The tools it requires to be provided are those that the
        inmates need in order to attack their sentences, directly or collaterally, and in order
        to challenge the conditions of their confinement. Impairment of any other litigating
        capacity is simply one of the incidental (and perfectly constitutional) consequences
        of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

                In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

                To the extent that Plaintiff complains about Defendants’ handling of his grievances,

he fails to state an access-to-the-courts claim. Even if Plaintiff was improperly prevented from

filing a grievance, his right of access to the courts to petition for redress of his grievances (i.e., by

filing a lawsuit) cannot be compromised by his inability to file institutional grievances. See, e.g.,

Lewis, 518 U.S. at 355 (requiring actual injury); Bounds, 430 U.S. at 821–24. The exhaustion

requirement only mandates exhaustion of available administrative remedies. See 42 U.S.C.

§ 1997e(a). If Plaintiff were improperly denied access to the grievance process, the process would
                                                   6
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.105 Filed 01/22/21 Page 7 of 24




be rendered unavailable, and exhaustion would not be a prerequisite for initiation of a civil rights

action. See Ross v. Blake, 136 S. Ct. 1850, 1860 (2016) (reiterating that, if the prisoner is barred

from pursuing a remedy by policy or by the interference of officials, the grievance process is not

available, and exhaustion is not required); Kennedy v. Tallio, 20 F. App’x 469, 470 (6th Cir. 2001).

In light of the foregoing, the Court finds that Plaintiff fails to state a cognizable claim that he was

denied his right to access the courts with respect to the rejection or interference with his grievances.

                With respect to Plaintiff’s sweeping claims that he was denied access to legal

research, a legal writer, copying services, and the preservation of evidence, his access-to-the-courts

claim is wholly conclusory. As discussed, conclusory allegations of unconstitutional conduct

without specific factual allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678–

79; Twombly, 550 U.S. at 555. Plaintiff fails to allege facts suggesting that any listed deprivation

actually hindered or is hindering any litigation—much less nonfrivolous litigation of the types

protected by the right to access the courts. He also fails to allege facts indicating that the individual

Defendants were responsible for any alleged deprivation. Plaintiff therefore fails to state an

access-to-the-courts claim.

        Retaliation

                Plaintiff makes sweeping allegations that he has been subjected to a lengthy series

of negative actions in retaliation for having filed a grievance against Defendants Unknown

Part(y)(ies) ##1 and 2 on May 11, 2020. Retaliation based upon a prisoner’s exercise of his or her

constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a plaintiff

must establish that: (1) he was engaged in protected conduct; (2) an adverse action was taken

against him that would deter a person of ordinary firmness from engaging in that conduct; and (3)

the adverse action was motivated, at least in part, by the protected conduct. Id. Moreover, a
                                                   7
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.106 Filed 01/22/21 Page 8 of 24




plaintiff must be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.

274, 287 (1977)).

                The filing of a nonfrivolous prison grievance is constitutionally protected conduct

for which a prisoner cannot be subjected to retaliation. See Smith, 250 F.3d at 1037; Herron v.

Harrison, 203 F.3d 410, 415 (6th Cir. 2000). The Court will assume without deciding that

Plaintiff’s grievance was nonfrivolous.

                The Court also will accept for purposes of this opinion that at least some of the

actions alleged—the denial of basic hyg[i]enic necessities, outdoor exercise, denials of photocopy

services and legal writer services, the destruction of personal property, and impeding mail—could,

under appropriate circumstances, rise to the level of adverse action.

                Plaintiff’s claim fails, however, on the third prong of the retaliation claim, because

it is wholly conclusory. It is well recognized that “retaliation” is easy to allege and that it can

seldom be demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580

(6th Cir. 2005); Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987). “[A]lleging merely the

ultimate fact of retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations

of retaliatory motive ‘unsupported by material facts will not be sufficient to state . . . a claim under

§ 1983.’” Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39

(6th Cir. 1987)); see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”). Moreover, although

temporal proximity “may be ‘significant enough to constitute indirect evidence of a causal

connection so as to create an inference of retaliatory motive,’” Muhammad v. Close, 379 F.3d 413,



                                                   8
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.107 Filed 01/22/21 Page 9 of 24




417-18 (6th Cir. 2004) (quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir. 2004)), “conclusory

allegations of temporal proximity are not sufficient to show a retaliatory motive.” Skinner v.

Bolden, 89 F. App’x 579, 579-80 (6th Cir. 2004).

               Plaintiff merely alleges the ultimate fact of retaliation in this action. He has not

presented any facts to support his conclusion that any Defendant retaliated against him because he

filed a grievance. Plaintiff alleges nothing more than that he filed a grievance in May and that he

experienced unpleasantness on an unspecified number of occasions by unspecified individuals

over the several months following the filing of the grievance. Such conclusory allegations fall far

short of demonstrating the third prong of his retaliation claim.

       Eighth Amendment

               Plaintiff asserts that Defendants Jane Roes ##1 and 2 subjected him to

nonconsensual COVID-19 testing and that Defendants John Does ##1 and 2 assisted in that testing.

Plaintiff contends that these Defendants violated his rights under prison policy and the Eighth

Amendment by acting with deliberate indifference to his right to refuse medical care. He alleges

that, as a result of the test, he suffered bloody nasal discharge, headaches, dizziness, blurred vision,

vomiting, and painful nasal passages for weeks.

               To the extent that Plaintiff alleges that Defendants violated one or more prison

policies, he fails to state a cognizable federal claim. Defendants’ alleged failure to comply with

an administrative rule or policy does not itself rise to the level of a constitutional violation. Laney

v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody v. City of Mason, 250 F.3d 432, 437

(6th Cir. 2001); Smith v. Freland, 954 F.2d 343, 347-48 (6th Cir. 1992); Barber v. City of Salem,

953 F.2d 232, 240 (6th Cir. 1992); McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1

(6th Cir. Apr. 21, 1995) (failure to follow policy directive does not rise to the level of a

constitutional violation because policy directive does not create a protectible liberty interest).
                                                   9
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.108 Filed 01/22/21 Page 10 of 24




Section 1983 is addressed to remedying violations of federal law, not state law. Lugar v.

Edmondson Oil Co., 457 U.S. 922, 924 (1982); Laney, 501 F.3d at 580-81. Thus, alleged

violations of prison policy governing grievances and rights to deny medical services do not state a

cognizable § 1983 claim.

               To the extent that Plaintiff alleges an Eighth Amendment violation, his allegations

also fall short. The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine

discomfort is ‘part of the penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence,

“extreme deprivations are required to make out a conditions-of-confinement claim.” Id.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80



                                                  10
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.109 Filed 01/22/21 Page 11 of 24




(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)). The deliberate-

indifference standard includes both objective and subjective components. Farmer, 511 U.S. at

834; Helling, 509 U.S. at 35–37. To satisfy the objective prong, an inmate must show “that he is

incarcerated under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Under the subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate

health or safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting

or failing to act with deliberate indifference to a substantial risk of serious harm to a prisoner is

the equivalent of recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually

knew of a substantial risk to inmate health or safety may be found free from liability if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Id. at 844.

               Here, Plaintiff alleges nothing more than that he was subjected to a deep-nasal

swabbing to test for a highly contagious disease. Nothing about his allegations suggest that he

faced an substantial risk of serious harm from the performance of the test. Farmer, 511 U.S. at

834. His allegations therefore fail to demonstrate the objective prong of the deliberate-indifference

standard. Cf. Hasenmeier-McCarthy v. Rose, 986 F. Supp. 464, 471 (S.D. Ohio 1998) (holding

that forcible administration of tuberculosis test does not violate the Eighth Amendment unless

done in a malicious or sadistic fashion with knowing willingness to harm the plaintiff).

               Moreover, even if he could show that he faced a substantial risk of serious harm

from the test, Plaintiff fails to allege facts suggesting that Jane Does ##1 and 2 acted with the

requisite deliberate indifference to that risk or acted “maliciously and sadistically to cause harm.”



                                                 11
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.110 Filed 01/22/21 Page 12 of 24




Hudson v. McMillian, 503 U.S. 1, 7 (1992). At best, Plaintiff alleges nothing more than that the

swabbing was performed in a negligent fashion. Allegations of negligence fall short of the

deliberate indifference required to state an Eighth Amendment claim. See Farmer, 511 U.S. at

835 (holding that an Eighth Amendment violation requires a “state of mind more blameworthy

than negligence”). Moreover, the mere fact that Plaintiff suffered some unpleasant side effects

from the test does not change this conclusion. See Estelle v. Gamble, 429 U.S. 97, 106 (1976)

(holding that “a complaint that a physician has been negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth Amendment”).

               Because Plaintiff fails to allege facts that support either prong of the deliberate-

indifference test, his allegations fail to state an Eighth Amendment claim.

       Due Process

               Plaintiff contends that Defendants Lancour and Sprader violated prison policy

when they failed to process his grievance and failed to allow him to refuse medical treatment.

Plaintiff also generally alleges that Defendants’ practice of allowing the spoliation of evidence

violated his right to due process. Finally, Plaintiff asserts that he was subjected to involuntary

medical testing without due process of law.

                       Violation of Prison Policy

               As earlier discussed, to the extent that Plaintiff alleges a violation of prison policy,

he fails to state a claim under § 1983. Defendants’ alleged failure to comply with an administrative

rule or policy does not itself rise to the level of a constitutional violation. See, e.g., Laney, 501

F.3d at 581 n.2; Brody, 250 F.3d at 437.

                       Denial or Rejection of Grievances

               Plaintiff’s allegation that Defendants Lancour and Sprader denied him due process

by rejecting his prison grievance fails to state a due process claim. Plaintiff has no due process

                                                 12
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.111 Filed 01/22/21 Page 13 of 24




right to file a prison grievance. The courts repeatedly have held that there exists no constitutionally

protected due process right to an effective prison grievance procedure. See Hewitt v. Helms, 459

U.S. 460, 467 (1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005);

Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-

70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7,

2000); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d

72, 75 (4th Cir. 1994) (collecting cases). Michigan law does not create a liberty interest in the

grievance procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23

F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir.

Mar. 28, 1994). Because Plaintiff has no liberty interest in the grievance process, Defendants’

conduct did not deprive him of due process.

                       Spoliation of Evidence

               To the extent that Plaintiff contends that Defendants violated his right to due

process by allowing the routine spoliation of evidence, he fails to state a claim. Plaintiff’s

allegations concerning Defendants’ general practice of allowing the spoliation of evidence are

wholly conclusory. He does not allege any specifics about the deprivations he personally has

suffered, much less allege facts showing that those deprivations impose an atypical and significant

hardship.    Instead, his allegations are wholly conclusory.             Conclusory allegations of

unconstitutional conduct without specific factual allegations fail to state a claim under § 1983. See

Iqbal, 556 U.S. at 678-79; Twombly, 550 U.S. at 555.

                       Medical Testing

               Plaintiff claims that Defendants Jane Roes ##1 and 2, assisted by Defendants John

Does ##1 and 2, violated his due process rights when they inserted a swab deep into his nasal

passage to test him for COVID-19.

                                                  13
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.112 Filed 01/22/21 Page 14 of 24




               “The Fourteenth Amendment protects an individual from deprivation of life, liberty

or property, without due process of law.” Bazetta v. McGinnis, 430 F.3d 795, 801 (6th Cir. 2005).

“[A] competent person has a constitutionally protected liberty interest in refusing unwanted

medical treatment . . . .” Cruzan v. Dir., Mo. Dep’t of Health, 497 U.S. 261, 278 (1990). This

liberty interest survives conviction and incarceration. Washington v. Harper, 494 U.S. 210, 221

(1990) (recognizing an individual’s liberty interest in avoiding the unwanted medical treatment)

               In Harper, 494 U.S. 210, the Supreme Court established the analysis for due

process claims based on the forced administration of medical treatment to prisoners. The Harper

Court recognized that a prisoner had a “significant liberty interest in avoiding the unwanted

administration of antipsychotic drugs . . . .” Id. at 221. The Court held, however, that “the proper

standard for determining the validity of a prison regulation claimed to infringe on an inmate’s

constitutional rights is to ask whether the regulation is ‘reasonably related to legitimate penological

interests.’” Id. at 223 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). See also McCormick v.

Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997) (applying Turner test to mandatory tuberculosis

treatment).

               Under Turner, to determine whether a prison official’s actions are reasonably

related to a legitimate penological interest, the Court must assess an official’s actions by reference

to the following factors: (1) whether there exists a valid, rational connection between the prison

regulation and the legitimate governmental interest; (2) whether there remain alternative means of

exercising the right; (3) the impact that accommodation of the asserted constitutional right will

have on guards and other inmates, and on the allocation of prison resources generally; and

(4) whether there are ready alternatives available that fully accommodate the prisoner’s rights at

de minimis cost to valid penological interests. Turner, 482 U.S. at 89-90. Moreover, in evaluating



                                                  14
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.113 Filed 01/22/21 Page 15 of 24




whether a prisoner’s constitutional rights have been violated, courts routinely accord great

deference to prison officials’ assessments of their interests.                 Id. at 84-85 (“Prison

administration . . . is . . . a task that has been committed to the responsibility of [the legislative and

executive branches], and separation of powers concerns counsel a policy of judicial restraint.” Id.

at 85; see also Harper, 494 U.S. at 224 (1990); O’Lone v. Estate of Shabazz, 482 U.S. 342, 349

(1987); Bell v. Wolfish, 441 U.S. 520, 547 (1979); Jones v. North Carolina Prisoners’ Labor

Union, 433 U.S. 119, 125–126 (1977). The need for deference is even stronger where, as here, a

state penal system is involved, due to concerns with comity that are inherent in our federal system.

Id. (citing Procunier v. Martinez, 416 U.S. 396, 405 (1974)).

                Applying the first prong of the Turner test, the Harper Court held that there existed

little doubt that about “the legitimacy and the importance of the governmental interest . . . in

combating the danger posed by a person to both himself and others”—a danger that is

“greater . . . in the prison environment . . . .” Harper, 494 U.S. at 225. The Court noted that the

state had

        the obligation to provide prisoners with medical treatment consistent not only with
        their own medical interests, but also with the needs of the institution. Prison
        administrators have not only an interest in ensuring the safety of prison staffs and
        administrative personnel, see Hewitt, 459 U.S., at 473, but also the duty to take
        reasonable measures for the prisoners’ own safety.

Harper, 494 U.S. at 225 (citing Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). Indeed, even

outside the prison context, the Supreme Court has upheld as constitutional a statute requiring all

adults to receive a smallpox vaccination, due to the legitimate governmental interest in preventing

the spread of smallpox, a highly contagious and deadly disease. Jacobson v. Massachusetts, 197

U.S. 11, 31 (1905), cited in McCormick, 105 F.3d at 1061.

                As in Harper, there can be little doubt that Defendants in the instant case had a

legitimate penological purpose in testing the prison population for the SARS-CoV-2 virus. In the
                                                   15
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.114 Filed 01/22/21 Page 16 of 24




context of an Eighth Amendment challenge to precautions taken by a federal prison in the face of

the COVID-19 pandemic, the Sixth Circuit has held that COVID-19 poses a substantial risk of

serious harm to prison inmates, given the substantial risk of contagion to those housed in close-

contact situations, such as prisons, as well as the serious risks to health and life when the disease

is contracted. See Wilson v. Williams, 961 F.3d 829, 840 (6th Cir. 2020) (recognizing the

seriousness of both the transmissibility of COVID-19 in the prison setting and the health risks to

individuals who contract the disease).1 Under these circumstances, Defendants had a legitimate—

indeed compelling—governmental interest in testing all prisoners for the presence of the SARS-

CoV-2 virus, in order to meet its obligations to control contagion and to protect its other prisoners

and staff. See Jolly v. Courghlin, 76 F.3d 468, 477 (2d Cir. 1996) (holding that a prison had a

compelling state interest in mandatory tuberculosis testing); Dunn v White, 880 F.2d 1188, 1195

(10th Cir. 1989) (holding that a prison had a legitimate penological interest in ascertaining the

extent of contagion that justified coercive blood testing for AIDS); Wilson v. Wilkinson, 608 F.

Supp. 2d 891 (S.D. Ohio 2007) (upholding state statute requiring mandatory DNA testing of

prisoners against Fourth Amendment challenge); see also McDougald v. Stone, No. 1:17-cv-72,

2017 WL 8222430, at *5 (S.D. Ohio Aug. 22, 2017) (finding legitimate penological interest in

mandatory blood-draw of prisoner who spit on officer). The first prong of Turner therefore

unquestionably is met.

                 The second factor—whether there remain means of exercising the constitutional

right—is inapplicable to the analysis of a due process claim for unwanted medical testing and




1
 The contagiousness and seriousness of COVID-19 is dramatically evidenced by the fact that 23,748 of the 40,225
prisoners incarcerated with the MDOC have contracted the disease, and, of those, 127 prisoners have died. A total
of 3,294 staff members have tested positive for the illness, and 4 have died. See MDOC Response and Information
on coronavirus (COVID-19), https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-
coronavirus-covid-19-250f43144337 (visited Jan. 20, 2021).

                                                       16
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.115 Filed 01/22/21 Page 17 of 24




treatment. See Harper, 494 U.S. at 224 (recognizing that the second Turner factor is not relevant

in evaluating a prisoner’s due process claim for unwanted medical treatment).

               With respect to the third factor—the impact of accommodating Plaintiff’s right

under these circumstances would impose on the rights of other inmates and prison

personnel—falls squarely in favor of Defendants. In Harper, the Supreme Court concluded that

the accommodation of Plaintiff’s interest in not being medicated for his mental disability could

not be accommodated while meeting the legitimate and compelling needs of the prison to protect

all prisoners and staff. Id. at 225. Here, accommodating Plaintiff’s desire to be excused from a

minimally intrusive nasal-swab test would prevent Defendants from meeting their need to identify

COVID-19-positive prisoners and to isolate them. Plaintiff’s demand to be excluded from testing

would undermine the efficacy of the testing protocol, pose increased risks to Plaintiff and others,

and prevent the prison from meeting its Eighth Amendment obligations to all prisoners.

               For the same reasons, no ready alternatives exist that would fully accommodate the

prisoner’s rights at de minimis cost to valid penological interests. Turner, 482 U.S. at 89-90.

Plaintiff’s claim, therefore, also fails on the fourth Turner factor.

               Because Plaintiff’s allegations fail to meet all three of the relevant prongs of the

Turner test, he fails to state a due process claim.

       Fourth Amendment

               Plaintiff claims that Defendants Jane Roes ##1 and 2, assisted by Defendants John

Does ##1 and 2, subjected him to an unreasonable search and seizure when they inserted a swab

deep into his nasal passage to test him for COVID-19.

               The Fourth Amendment to the United States Constitution protects individuals

“against unreasonable searches and seizures.” U.S. Const. Amend. IV; see also Mapp v. Ohio,

367 U.S. 643 (1961) (holding that the Fourth Amendment is applicable to the states under the Due
                                                  17
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.116 Filed 01/22/21 Page 18 of 24




Process Clause of the Fourteenth Amendment). Forcing an individual to subject himself to a

physically invasive medical test may implicate Fourth Amendment concerns, but determining what

is “reasonable” within the boundaries of the Fourth Amendment requires context. See Schmerber

v. State of California, 384 U.S. 757, 759–60 (1966) (holding that forced blood draw from a

detainee arrested for driving under the influence did not violate the Fourth Amendment where

there was ample evidence that the detainee was under the influence).

               In Bell v. Wolfish, 441 U.S. 520 (1979), the Supreme Court considered a variety of

challenges to federal prison conditions, including a Fourth Amendment challenge to the

constitutionality of suspicionless strip searches that included a visual body-cavity examination.

The Court held that, assuming that prisoners retain some Fourth Amendment rights, the

reasonableness of a prison search “requires a balancing of the need for the particular search against

the invasion of personal rights that the search entails.” Id. at 559.

               As previously discussed, in Turner, 482 U.S. 78, issued several years after Bell, the

Supreme Court established a four-factor test for determining when prison regulations impinge on

prisoner constitutional rights: (1) whether there exists a valid, rational connection between the

prison regulation and the legitimate governmental interest; (2) whether there remain alternative

means of exercising the right; (3) the impact that accommodation of the asserted constitutional

right will have on guards and other inmates, and on the allocation of prison resources generally;

and (4) whether there are ready alternatives available that fully accommodate the prisoner’s rights

at de minimis cost to valid penological interests. Turner, 482 U.S. at 89-90.

               Some courts have questioned whether the test in Turner, which purports to apply

to all questions involving constitutional claims by prisoners, overrides the specific Fourth

Amendment balancing test set forth in Bell, 441 U.S. 520. See Florence v. Bd. of Chosen



                                                 18
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.117 Filed 01/22/21 Page 19 of 24




Freeholders of Cnty. of Burlington, 621 F.3d 296, 306 n.5 (3d Cir. 2010) (holding that, in light of

the Supreme Court’s repeated admonitions that courts not assume that it has overturned its own

precedents, the Bell standard remains applicable, without the overlay of Turner); Powell v. Barrett,

541 F.3d 1298, 1302 (11th Cir. 2008) (same). Other courts, however, conclude that Fourth

Amendment claims are properly analyzed under Turner. See Sinclair v. Stalder, 78 F. App’x 987,

989 (5th Cir. 2003) (applying the test set forth in Turner, 482 U.S. 78, to analyze the plaintiff’s

First and Fourth Amendment claims); United States v. Workman, 80 F.3d 688, 698-99

(2d Cir. 1996) (same). In Harper, 494 U.S. 210, the Supreme Court expressly stated that “Turner

applies to all circumstances in which the needs of prison administration implicate constitutional

rights.” Id. at 224 (applying Turner to a due process claim involving forced administration of

antipsychotic drugs). Yet, in Johnson v. California, 543 U.S. 499, 510-11 (2005), the Supreme

Court narrowed Harper’s statement, holding that “Turner’s reasonable-relationship test [applies]

only to rights that are ‘inconsistent with proper incarceration,’” holding that equal protection rights

are not subject to Turner review, because they are not inconsistent with incarceration, and

recognizing that Eighth Amendment rights also are not subject to Turner analysis) (emphasis in

original) (quoting Overton v. Bazetta, 539 U.S. 126, 131 (2003)).

               Plaintiff’s Fourth Amendment challenge appears to raise the type of

“circumstance[] in which the needs of prison administration implicate constitutional rights”

discussed in Harper, 494 U.S. 210. Indeed, as the Supreme court has recognized, Fourth

Amendment rights are among the rights that are most limited by incarceration. See Bell, 441 U.S.

at 558. Arguably, then, Turner should be viewed as an overlay to Bell that modifies, but does not

eviscerate, the balancing considerations of Bell. The Court, however, need not decide the issue,

as Plaintiff’s claim fails under both Turner and Bell.



                                                  19
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.118 Filed 01/22/21 Page 20 of 24




               Turner analysis

               In analyzing Plaintiff’s due process claim, the Court already has applied the Turner

test to the circumstances alleged. The first prong of that test is no different when considered in

the context of a Fourth Amendment claim. As earlier discussed, there can be little doubt that the

MDOC had and has a legitimate penological interest in testing inmates as part of its measures to

control the contagion. See Jolly, 76 F.3d at 477 (finding a legitimate penological interest in

mandatory tuberculosis testing); Dunn, 880 F.2d at 1195 (legitimate interest in mandatory blood

draw to test for AIDS); Wilson, 608 F. Supp. 2d 891 (legitimate interest in mandatory DNA testing

of prisoners); see also McDougald, 2017 WL 8222430, at *4-5 (legitimate interest in mandatory

blood-draw from prisoner accused of spitting on officer).

               Moreover, in the Fourth Amendment context, as in the due process context, various

courts have recognized that Turner’s second factor is not generally applicable:

        Not all four factors will be relevant to each case. For example, the second Turner
        factor—availability of other avenues for exercising the right infringed upon—is
        much more meaningful in the [F]irst [A]mendment context than the [F]ourth or
        [E]ighth, where the right is to be free from a particular wrong.

Michenfelder v. Sumner, 860 F.2d 328, 331 (9th Cir. 1988) (applying Turner to analysis of Fourth

Amendment claim), cited in Thompson v. Souza, 111 F.3d 694, 699 (9th Cir. 1997); see also

Harper, 494 U.S. at 224 (recognizing that only three of the four Turner factors—not including the

second factor—were relevant in evaluating a prisoner’s due process claim). Regardless, even if

the second factor has some bearing, the Court’s conclusion that the prison may intrude upon a

prisoner’s privacy for contagious-disease testing does not entirely eviscerate a prisoner’s privacy

interests.

               Third, as earlier discussed, the impact of accommodating Plaintiff’s right under the

circumstances of this case would impose a substantial burden on the rights of other inmates and


                                                20
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.119 Filed 01/22/21 Page 21 of 24




prison personnel. Defendants cannot meet their need to identify COVID-19-positive prisoners and

to isolate them from unexposed prisoners without testing all prisoners. Plaintiff’s demand to be

excluded from testing would undermine the efficacy of the testing protocol, pose increased risks

to others, and prevent the prison from meeting its Eighth Amendment obligations to all prisoners.

               Finally, Plaintiff does not identify and the Court cannot conceive of any ready

alternative that would accommodate Plaintiff’s rights at de minimis cost to valid penological

interests. Turner, 482 U.S. at 89-90. Indeed, no other measure would permit the prison to control

outbreaks of the deadly disease.

               For these reasons, if the Turner test applies, Plaintiff’s Fourth Amendment claim

must be dismissed.

                       Bell Analysis

               Even were the Court to apply the arguably more lenient standard of Bell, 441 U.S.

520, which “require[s] a balancing of the need for the particular search against the invasion of

personal rights that the search entails[,]” id. at 558, Plaintiff’s allegations would fall short. Courts

have recognized that prisoners have an extremely limited expectation of privacy under the Fourth

Amendment. See Hudson, 468 U.S. at 524–28 (recognizing that a prisoner has only a limited

privacy interest under the Fourth Amendment); Bell, 441 U.S. at 558. The Sixth Circuit has upheld

against a Fourth Amendment challenge the nonconsensual taking of blood samples from prisoners,

relying on an inmate’s “sharply reduced expectation of privacy, and the minimal intrusion required

in taking a blood sample for DNA analysis” for identification purposes. United States v. Conley,

453 F.3d 674, 680 (6th Cir. 2006) (confirming the constitutionality of blood draws under the

Federal DNA Act, 42 U.S.C. § 14135a). Applying the Bell standard, other courts have upheld

mandatory blood draws in prisons in furtherance of drug testing and to control the spread of

communicable diseases. See Dunn, 880 F.2d at 1195 (holding that a prison’s substantial interest
                                                  21
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.120 Filed 01/22/21 Page 22 of 24




ascertaining the extent of contagion constitutes a legitimate penological purpose that outweighed

reduced privacy interest of prisoner, and justified coercive blood testing for AIDS); Harris v.

Thigpen, 941 F.2d 1495, 1501 (11th Cir. 1991) (the testing and segregation of prisoners from AIDS

constitutes a legitimate penological interest and survives review under Turner). In addition, a

number of courts have held that mandatory tuberculosis testing is reasonable under the Fourth

Amendment. See Bowell v. Cal. Dep’t of Corr., No. 2:17-cv-981, 2020 WL 4368087, at *5-6

(E.D. Cal. July 30, 2020) (holding that mandatory TB testing did not violate the constitution)

(citing cases); Mack v. Campbell, No. 91-5181, 1991 WL 243569 (6th Cir. Nov. 21, 1991);

Hasenmeier-McCarthy v. Rose, 986 F. Supp. 464 (S.D. Ohio 1998)                Further, courts have

recognized that, in addition to having a substantial interest in assessing and controlling contagion,

states have an affirmative duty to protect other inmates from infectious disease. Jolly, 76 F.3d at

477 (citing cases).

               The nasal swabbing about which Plaintiff complains appears even less intrusive

than the blood draws discussed in the cited cases. It arguably falls closer to the buccal swabbing

to collect DNA, which the Supreme Court has upheld as reasonable under the Fourth Amendment,

even for a person who has only been arrested, rather than convicted, and therefore has somewhat

greater privacy expectations. See Maryland v. King, 569 U.S. 435, 463 (2013) (balancing the law-

enforcement-related concerns against the minimal intrusion on privacy). Most certainly, the

balancing of Plaintiff’s limited Fourth Amendment interest against the significant governmental

interest in controlling a pandemic weighs heavily in favor of permitting Defendants to subject

Plaintiff to the limited intrusion of a deep nasal swab.

               Under these authorities and applying Bell, the Court concludes that Plaintiff’s

Fourth Amendment claim fails to state a claim.



                                                 22
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.121 Filed 01/22/21 Page 23 of 24




       Pending Motions

               Plaintiff has filed two motions that are currently pending before the Court. The

first, filed December 10, 2020, is a motion to show cause (ECF No. 9) why Defendants should not

be held in contempt and for a temporary restraining order. The second, filed December 22, 2020,

is an emergency motion (ECF No. 13) seeking preservation of video evidence of Plaintiff’s

COVID-19 testing. Because the Court concludes that Plaintiff’s complaint fails to state a claim,

Plaintiff’s motions seeking preliminary relief will be denied as moot.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.




                                                 23
Case 2:20-cv-00183-HYJ-MV ECF No. 17, PageID.122 Filed 01/22/21 Page 24 of 24




             This is a dismissal as described by 28 U.S.C. § 1915(g).

             A judgment consistent with this opinion will be entered.



Dated:   January 22, 2021                          /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  UNITED STATES DISTRICT JUDGE




                                             24
